United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, ALBANY GENERAL
MAIL FACILITY, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1639
Issued: June 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2006 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs dated June 7, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(1), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an 11.25 percent monaural, left ear, loss of
hearing for which he received a schedule award. On appeal, appellant contends that he is entitled
to a schedule for a binaural loss of hearing.
FACTUAL HISTORY
On March 17, 2000 appellant, then a 54-year-old mechanic, filed an occupational disease
claim, alleging hearing loss caused by exposure to noise at the employing establishment. He
provided the results of an audiogram conducted by the employing establishment on March 8,
2000, showing losses in the right ear of 20, 5, 10 and 40 and losses in the left ear of 25, 20, 25
and 60, respectively, for frequencies of 500, 1,000, 2,000 and 3,000 cycles per second (cps).

Appellant reported ringing in his ears and fluctuating hearing loss. The test was administered by
Millie Velez, who provided an assessment of moderate bilateral high frequency hearing loss. He
also submitted information related to noise monitoring and an Occupational Safety and Health
Administration (OSHA) noise violation at the employing establishment in January 2000.
The Office referred appellant for a second opinion with Dr. Edward C. Brandow, Jr., a
Board-certified otolaryngologist, and Marilyn Franstov, an audiologist. In the statement of
accepted facts, the Office noted that appellant performed maintenance and preventive
maintenance of mail processing equipment and building equipment. The Office noted that he
was not exposed to noise levels above permissible OSHA limits.
Based on an audiogram conducted by Ms. Franstov on June 16, 2000, Dr. Brandow found
losses of 10, 5, 5 and 45 decibels (dB) in the right ear and 15, 10, 10 and 55 decibels in the left
ear. Because these losses averaged less than 25 decibels per ear, he reported a binaural hearing
loss of 0 percent. Dr. Brandow indicated that appellant had bilateral high-tone sensorineural
hearing loss. He stated that the configuration of the audiogram was consistent with acoustic
trauma but that it was “difficult to state a causal relationship when there [was] no audiogram for
comparison.” Dr. Brandow also indicated that he believed appellant’s tinnitus was related to
noise exposure at the employing establishment.
By decision dated August 3, 2000, the Office accepted appellant’s claim for hearing loss
due to employment-related noise exposure. It applied the standards of the American Medical
Association Guides to the Evaluation of Permanent Impairment (fourth edition) and found that
appellant’s hearing loss was not severe enough to be ratable and, therefore, he was not entitled to
compensation. The Office also denied the claim for additional medical benefits because it found
that hearing aids would not benefit him.
On December 2, 2004 appellant filed a claim for a schedule award. On January 31, 2005
the Office requested additional medical information from appellant and his doctor. Appellant
provided an electronically signed otolaryngology progress report from physician’s assistant
David Kerr, dated July 9, 2004. The report indicated that an audiogram done that day “was
normal or boarder-line normal to about 2 kHz [kilohertz] where it drops off to about 60 dB at 3
kHz, 4 kHz, 6 kHz and 8 kHz.” Appellant also provided an electronically signed progress report
from Mr. Kerr dated July 18, 2005. The 2005 report indicated that the audiogram results were
unchanged from the 2004 audiogram. All three of these records indicated that appellant
complained of tinnitus.
On May 28, 2006 the Office medical consultant, Dr. Ira Rothfeld, a Board-certified
otolaryngologist, reviewed the statement of accepted facts and the audiograms and calculated
appellant’s hearing loss. He found that July 9, 2004 was the date of maximum medical
improvement. Based on the data from the 2004 audiogram and the procedures in the A.M.A.,
Guides, Dr. Rothfeld found 0 percent hearing loss in the right ear, 11.25 percent hearing loss in
the left ear and binaural hearing loss of 1.88 percent. He opined that, based on his review of the
record, appellant’s hearing loss was related to his employment. Dr. Rothfeld noted the 2004

2

audiogram as showing losses of 15, 10, 10 and 151 in the right ear and 20, 20, 25 and 65 in the
left ear for frequencies of 500, 1,000, 2,000 and 3,000 cps.
By decision dated June 7, 2006, the Office granted appellant a schedule award for an
11.25 percent monaural, left ear, hearing loss for 5.85 weeks of compensation for the period
July 9 to August 18, 2004.2
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss is to be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.7 Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.8 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the

1

The Board notes that his number appears to be a typo as the last 15 decibels should read 55.

2

Although the June 7, 2006 award of compensation granted appellant a schedule award for an 11.25 percent
monaural, right ear, hearing loss, based on Dr. Rothfeld’s computations, this should be for the left ear.
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.404.

5

Id.

6

A.M.A., Guides 226-51 (5th ed. 2001).

7

Id.

8

Id.

9

Id.

3

amount of the binaural hearing loss.10 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.11
ANALYSIS
Although Mr. Kerr, a physician’s assistant, interpreted the July 9, 2004 audiogram,
physicians’ assistants are not physicians under the Act and their opinions have no probative
medical value.12 The Office properly referred the record to the Office medical consultant,
Dr. Rothfeld, for his opinion and application of the Office’s protocols for computing the
percentage of hearing loss.
In reviewing appellant’s July 9, 2004 audiogram, Dr. Rothfeld noted that the frequency
levels recorded at 500, 1,000, 2,000 and 3,000 cps for the right ear reveal decibel losses of 15,
10, 10 and 55, respectively, for a total of 90 decibels. When divided by 4, the result is an
average hearing loss of 22.5 decibels. The average loss of 22.5 is reduced by the “fence” of 25
decibels to equal 0, which when multiplied by the established factor of 1.5, results in a 0 percent
monaural hearing loss for the right ear. Testing for the left ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cps revealed decibel losses of 20, 20, 25 and 65, respectively, for a total
of 130 decibels. When the above-noted formula is utilized, the result is an 11.25 percent
monaural hearing loss for the left ear. Consequently, the evidence of record does not establish
that appellant has greater than a 0 percent right ear loss and an 11.25 percent left ear loss.
Under the Act, the maximum award for monaural hearing loss is 52 weeks of
compensation.13 The 11.25 percent loss of hearing in the left ear entitled appellant to an 11.25
percent of 52 weeks or 5.85 weeks of compensation. The Office correctly determined
appellant’s schedule award to be 5.85 weeks of pay. He is entitled to no more under the Act.
CONCLUSION
Appellant has not demonstrated that he has more hearing loss than 11.25 percent in his
left ear, for which he received a schedule award.

10

Id.

11

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
12

5 U.S.C. § 8101(2); see Ricky S. Storms, 52 ECAB 349 (2001).

13

5 U.S.C. § 8107(c)(13)(A).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 7, 2006 is affirmed.
Issued: June 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

